Exhibit 99.1 Press release WiLAN and Funai Enter License Agreement OTTAWA, Canada – December 29, 2016 – WiLAN (TSX:WIN) (NASD:WILN) today announced that the Company and Funai Electric Co., Ltd. (“Funai”) have entered into a multi-year license agreement. “We are very pleased to have signed a license agreement with major Japanese television manufacturer Funai,” said Jim Skippen, President & CEO, WiLAN. “Funai is a manufacturer of consumer products and ranks among the top five television suppliers to the United States, with brands such as Magnavox, Sanyo, and Emerson. This agreement was achieved without having to undertake litigation.” The consideration to be paid to WiLAN and all other terms of the license agreement are confidential. About WiLAN WiLAN is one of the most successful patent licensing companies in the world and helps companies unlock the value of intellectual property by managing and licensing their patent portfolios.The Company operates in a variety of markets including automotive, digital television, Internet, medical, semiconductor and wireless communication technologies.Founded in 1992, WiLAN is listed on the TSX and NASDAQ.For more information: www.wilan.com.
